DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Information Disclosure Statement
The information disclosure statements filed 24 September 2019 and 9 March 2020 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the lined-through information referred to therein has not been considered.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) adding weights added together to get a running total of weight unloaded so far. This judicial exception is not integrated into a practical application because there is nothing done in response to the value of the running total, or the difference between the running total and the target weight; a number is mentally calculated from a data gathering step of measuring individual payloads, and there is no post solution activity, period. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even though an unloading machine is mentioned in passing in some of the dependent claims, there is no computer or software algorithm recited that performs the summation or causes anything to happen to a machine, or a machine actuator, or anything else, when the target weight is approached.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harshberger et al (US # 8,954,243). With respect to claim 1, the Harshberger reference shows a front-end loader that measures the weight of each payload it carries, and keeps a running total of how much material it has loaded into a vehicle (Col. 1, ll. 13-63), and compares the running total to a target weight (Col. 4, ll. 13-53). The Harshberger reference is disclosing a method of loading a vehicle with material, instead of unloading it. However, it would have been obvious to use the same software to keep rack of material being unloaded from vehicles, for billing purposes.
With respect to claim 2, the target quantity unit and the target unit could have been set to any number designated by the desire of the end user.
With respect to claim 3, Harshberger measures weight.
With respect to claims 4 and 5, Harshberger has a display mounted in the cab of the loader (Col. 3, ll. 20-27).
With respect to claims 6-8, the examiner notes that it was common practice for an operator of a front-end loader to shake out the bucket to help empty it, as the examiner has seen this personally many times.
With respect to claim 9, Harshberger can re-zero the bucket to account for any residual mass (Col. 4, ll. 1-6).
With respect to claim 10, Harshberger discloses measuring the mass of a payload.
With respect to claims 11-14, Harshberger can re-zero the bucket to account for any residual mass (Col. 4, ll. 1-6).
With respect to claim 15, this is how a front-end loader was typically emptied.
With respect to claims 16-20, detwemining mass as a function of tilt angle was well known and was typical of these types of front-end loaders that measure the mass of the payload.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856